Title: From George Washington to Antoine Félix Wuibert de Mézières, 7 March 1782
From: Washington, George
To: Wuibert de Mézières, Antoine Félix


                        
                            Sir
                            Head Quarters Philadelphia March 7th 1782
                        
                        You will be pleased to proceed to Fort Pitt, and take your further instructions from Brigadier General
                            Irvine, the Commandt at that Post. I am Sir Your Most Obedt Servant.

                    